Citation Nr: 0605443	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  02-13 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches, including as 
secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Counsel





INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2001 RO decision which, in pertinent part, denied 
service connection for headaches including as secondary to 
service-connected disability.  In July 2004, the Board 
remanded the claim to the RO for compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  The purposes of the 
remand have been accomplished, and the claim has now been 
returned to the Board.

The Board notes that in argument submitted by the appellant's 
representative in January 2006, additional issues other than 
service connection for headaches were addressed for 
consideration by the Board on appeal.  However, the Board 
finds that upon review of the claims file, these issues have 
not been appealed by the veteran to the Board, and thus they 
are not properly before the Board at this time.  


FINDING OF FACT

The veteran was not diagnosed with chronic headaches during 
his active duty service, and does not have a headache 
disorder which is related to his military service from 
September 1970 to September 1973 or to a service-connected 
disability.


CONCLUSION OF LAW

A chronic headache disorder was not incurred in or aggravated 
by active service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection includes instances in which 
there is aggravation of a non-service connected condition 
which is proximately due to or the result of a service-
connected condition; in such a case, the veteran will be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The veteran's service medical records show complaints of a 
migraine headache in April 1973.  It was indicated that this 
was relieved by aspirin, and was not present upon awakening.  
There is no other indication of any other complaint of or 
treatment for headaches during service, and no indication of 
a chronic headache disorder is found on the veteran's 
September 1973 separation examination.  Service medical 
records, as a whole, provide evidence against this claim. 

Post-service medical records do not show any indication of 
headaches until 2000, over 25 years after military service.  
VA outpatient treatment records dated in October 2000 show 
complaints of headaches for the previous three evenings which 
sounded like tension headaches.  The veteran indicated that 
he felt pressure in his head if he looked up, and said that 
the headaches were relieved by medication.  He had no 
photophobia, nausea, or vomiting with the headaches.  He 
reported that these headaches were a 6 on a scale of 1 to 10 
in terms of intensity, and lasted for a few minutes and then 
were relieved by medication.  VA outpatient treatment records 
from May 2005 also note complaints of a headache.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Review of the medical records as a whole does not indicate 
the presence of a chronic headache disorder either during 
service or at present.  There is no competent medical 
evidence of record which diagnoses a current headache 
disorder and links the condition to service.  Additionally, 
there is no competent medical evidence of record which 
suggests that the veteran has a current headache disorder 
which is related to a service-connected disability.  As a 
whole, the post-service medical records provide evidence 
against this claim as the record indicates a condition that 
began many years after service with no connection to service.

The veteran does not have the medical expertise to diagnose 
and determine the etiology of his own disorder.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

The weight of the credible evidence establishes that the 
veteran does not currently have a chronic headache disorder 
which was caused by any incident of service, or which was 
caused or worsened by a service-connected disability.  A 
chronic headache disorder was not incurred in or aggravated 
by active service, and is not proximately due to or the 
result of a service-connected disability.  The requirements 
for direct or secondary service connection for headaches are 
not met.  The preponderance of the evidence is against the 
claim for service connection for headaches.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).    
   
The Veterans Claims Assistance Act of 2000

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002 & Supp. 2005).  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).  That is, by way of 
letters dated in May 2001, August 2004, November 2004, and 
September 2005, as well as the rating decision, statement of 
the case (SOC), and the supplemental statement of the case 
(SSOC), the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or assist the veteran in obtaining and 
what information or evidence the veteran was responsible for 
providing.  

In addition, these documents generally informed the veteran 
that it was necessary to send any evidence in his possession 
that supports his claim to VA.  There is no allegation from 
the veteran that he has any evidence in his possession that 
is needed for a full and fair adjudication of the claim.  
Additionally, the Board notes that both the SOC and the SSOC 
supplied to the veteran included the text of the regulation 
that implements the notice and assistance provisions from the 
statute.  The Board is satisfied that the RO has provided all 
notice required by the VCAA.   38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  

The Board observes that the RO did not provide the veteran 
with VCAA notice satisfying all of the elements set forth 
above prior to the July 2001 adverse determination on appeal.  
Pelegrini, supra.  However, the Board is satisfied that the 
documents discussed above, when taken together, fully 
notified the veteran of his rights and responsibilities under 
the VCAA and advised him of the need to give to VA any 
evidence pertaining to his claim, such that there is no 
defective notice resulting in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the rule of prejudicial error 
when considering compliance with VCAA notice requirements); 
see also Sutton v. Brown, 9 Vet. App. 553 (1996); 38 C.F.R. § 
20.1102 (harmless error).  

Moreover, the Board emphasizes that neither the veteran nor 
his representative has made any showing or allegation of 
defect in timing or content of VCAA notice that results in 
prejudice to the veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).

With respect to the duty to assist, VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  

The duty to assist includes obtaining records of relevant 
treatment at VA facilities, and any other relevant records 
held by any Federal department or agency identified by the 
appellant.  If VA is unable to obtain records identified by 
the appellant, VA must notify him of the identity of the 
records that were not obtained, explain the efforts taken to 
obtain the records, and describe any further action to be 
taken.

The Board finds that a VA examination with opinion is not 
warranted in this case, as there is no competent evidence 
which would indicate that any current headache disorder is 
the result of any event, injury, or disease occurring in 
service.  There are no proven predicate facts upon which a 
doctor could give a competent nexus opinion.  See 38 C.F.R. § 
3.159(c)(4).  The veteran's own lay assertions as to 
diagnosis and etiology of a chronic headache disorder are not 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive significant treatment for the claimed disorder during 
service or that there is any competent medical evidence 
showing or indicating a nexus between service and the 
disorder at issue, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R.  § 3.159 (c)(4) (2005).  As service and 
post-service medical records provide no basis to grant this 
claim, and provide evidence against the claim, the Board 
finds no basis for a VA examination to be obtained.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claim under 
the VCAA.  As discussed above, a VA examination is not 
necessary to resolve the claim, and the veteran's service 
medical records and VA treatment records have been associated 
with the claims file.  The veteran has not identified any 
other outstanding evidence to be obtained. 
 
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.   See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio, supra; Pelegrini, supra.


ORDER

Service connection for headaches, including as secondary to 
service-connected disability, is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


